Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: Funds Investors Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: March 31 Date of reporting period: March 31, 2009 ITEM 1. REPORT TO STOCKHOLDERS. The Annual Report to Stockholders is filed herewith. ANNUAL REPORT / MARCH 31, 2009 Western Asset Municipal Money Market Fund Managed by WESTERN ASSET INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Fund objective The Fund seeks to provide income exempt from regular federal income tax* from a portfolio of high quality short-term municipal obligations selected for liquidity and stability of principal. *Certain investors may be subject to the federal alternative minimum tax (AMT), and state and local taxes will apply. Capital gains, if any, are fully taxable. Please consult your personal tax or legal adviser. Whats inside Letter from the chairman I Fund overview 1 Fund at a glance 5 Fund expenses 6 Schedule of investments 8 Statement of assets and liabilities 46 Statement of operations 47 Statements of changes in net assets 48 Financial highlights 49 Notes to financial statements 52 Report of independent registered public accounting firm 63 Board approval of management and subadvisory agreements 64 Additional information 69 Important tax information 76 Legg Mason Partners Fund Advisor, LLC (LMPFA) is the Funds investment manager and Western Asset Management Company (Western Asset) is the Funds subadviser. LMPFA and Western Asset are wholly-owned subsidiaries of Legg Mason, Inc. Letter from the chairman R. Jay Gerken, CFA Chairman, President and Chief Executive Officer Dear Shareholder, The U.S. economy weakened significantly during the twelve-month reporting period ended March 31, 2009. Looking back, U.S. gross domestic product
